 



Exhibit 10.4
REVOLVING NOTE

      $6,000,000.00   Minneapolis, Minnesota     August 29, 2007      

     For value received, the undersigned, Zareba Systems, Inc., a Minnesota
corporation (“Systems”) and Zareba Security, Inc., a Minnesota corporation
(“Security”) (Systems and Security are hereinafter individually and collectively
referred to as the “Borrower”), hereby jointly and severally promise to pay on
the Termination Date under the Credit Agreement (defined below), to the order of
JPMorgan Chase Bank, N.A., a national banking association, its successors and
assigns (the “Lender”), at its office in Minneapolis, Minnesota, or at any other
place designated at any time by the holder hereof, in lawful money of the United
States of America and in immediately available funds, the principal sum of Six
Million and 00/100 Dollars ($6,000,000.00) or, if less, the aggregate unpaid
principal amount of all Advances made by the Lender to the Borrower under the
Credit Agreement (as defined below) together with interest on the principal
amount hereunder remaining unpaid from time to time, computed on the basis of
the actual number of days elapsed and a 360-day year, from the date hereof until
this Note is fully paid at the rate from time to time in effect under the
Revolving Credit Agreement of even date herewith (as the same may hereafter be
amended, supplemented or restated from time to time, the “Credit Agreement”) by
and between the Lender and the Borrower. The principal hereof and interest
accruing hereon shall be due and payable as provided in the Credit Agreement.
This Note may be prepaid only in accordance with the Credit Agreement.
     This Note is issued pursuant, and is subject, to the Credit Agreement,
which provides, among other things, for acceleration hereof. This Note is the
Revolving Note referred to in the Credit Agreement. This Note is secured, among
other things, pursuant to the Credit Agreement and the Loan Documents as therein
defined, and may now or hereafter be secured by one or more other security
agreements, mortgages, deeds of trust, assignments or other instruments or
agreements.
     The Borrower hereby agrees to pay all costs of collection, including
reasonable attorneys’ fees and legal expenses, in the event this Note is not
paid when due, whether or not legal proceedings are commenced.
     Presentment or other demand for payment, notice of dishonor and protest are
expressly waived.

 



--------------------------------------------------------------------------------



 



            ZAREBA SYSTEMS, INC.
      By:   /s/ Jeffrey Mathiesen         Jeffrey Mathiesen        Its: Chief
Financial Officer        ZAREBA SECURITY, INC.
      By:   /s/ Jeffrey Mathiesen         Jeffrey Mathiesen        Its: Chief
Financial Officer     

 